Citation Nr: 0005907	
Decision Date: 03/04/00    Archive Date: 03/14/00

DOCKET NO.  98-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease with peptic esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served on active service from October 
1952 to November 1973. 


FINDINGS OF FACT

1.  In a May 1974 rating decision, the RO denied the 
veteran's claim of service connection for the residuals of 
gastrointestinal disease with low chest pains; this decision 
is final.

2.  In a December 1988 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss and tinnitus; this decision is final.

3.  The evidence associated with the claims folder since the 
May 1974 and the December 1988 rating decisions, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.

4.  There is medical evidence that indicates the veteran's 
bilateral hearing loss is related to his active service. 

5.  There is medical evidence that indicates the veteran's 
tinnitus is related to his active service. 

6.  There is no medical evidence that establishes a causal 
nexus between the veteran's in-service gastrointestinal 
symptomatology/diagnoses and his current gastrointestinal 
disorder.

7.  The veteran's claim of service connection for 
gastroesophageal reflux disease with peptic esophagitis is 
not well grounded. 


CONCLUSIONS OF LAW

1.  The May 1974 and the December 1988 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (1999).

2.  The veteran has submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, and gastroesophageal reflux 
disease with peptic esophagitis, and the claims are reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's bilateral hearing loss was incurred during 
his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

4.  The veteran's tinnitus was incurred during his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999).

5.  The claim of entitlement to service connection for 
gastroesophageal reflux disease with peptic esophagitis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and reviewed.  See 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In this case, in a May 1974 rating decision, the veteran was 
denied service connection for the residuals of 
gastrointestinal disease with low chest pain on the grounds 
that no gastrointestinal disease was found at that time.  In 
addition, in a December 1988 rating decision, he was denied 
service connection for bilateral hearing loss and tinnitus as 
the level of severity of his hearing impairment did not meet 
the criteria to be considered a disability for VA purposes, 
and as the evidence did not show a continuity of 
symptomatology, but rather showed a date of onset within the 
prior 6 or 7 years.  The veteran was provided notice of both 
the May 1974 and the December 1988 determinations via letter.  
However, the veteran did not timely appeal either decision.  
Subsequently, in an August 1998 rating decision, the RO 
declined to reopened the veteran's claims of service 
connection for bilateral hearing loss, tinnitus, and 
gastroesophageal reflux disease with peptic esophagitis.  As 
such, the May 1974 and the December 1988 rating decisions are 
final as outlined in 38 U.S.C.A. § 7105 (West 1991), and 
consequently, the veteran's claims may only be reopened if 
new and material evidence is submitted.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Upon a reopening of the claim on appeal, the Board must turn 
to the "well grounded" analysis required by Winters, Elkins 
and Hodge.  In this regard, the veteran must satisfy three 
elements for a claim of service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Bilateral Hearing Loss and Tinnitus.

In this case, since the December 1988 final adjudication, the 
additional evidence in the file which is related to these 
issues includes medical records from the Des Moines VA 
Medical Center (VAMC) dated from August 1974 to January 1990 
describing the treatment the veteran received for various 
health problems.  These records also contained July 1988 
notations indicating the veteran had sensorineural hearing 
loss.  In addition October 1974 records from the Grand Island 
VAMC note he was treated for otitis externa of the ears.

Articles from OSHA discussing certain chemical samplings 
indicate that exposure to chlorobromomethane caused ringing 
in the ears.  Furthermore, a May 1998 VA audiological 
examination report notes the veteran reported bilateral 
hearing loss for the past 20 years and a history of noise 
exposure to aircraft engine noise.  Upon examination, his 
pure tone thresholds, in decibels, for the left ear were 5, 
10, 20, 50, 50, and for the right ear were 5, 10, 15, 20, 35, 
both measured at 500, 1000, 3000, 2000, and 4000 Hertz.  His 
speech discrimination scores were 88 percent for the left 
ear, and 92 percent for the right ear.  He was also diagnosed 
with bilateral tinnitus.  More importantly, the examiner 
noted that it was as likely as not that the veteran's hearing 
loss and tinnitus resulted from his acoustic trauma during 
his military service.  Moreover, a May 1998 VA ear disease 
examination report further notes that, in the absence of any 
other loud noise exposure, the veteran's condition was most 
likely related to his loud noise exposure during service in 
the military.

After a review of the additional evidence submitted 
subsequent to the December 1988 rating decision, the Board 
finds that some of the recently submitted evidence warrants a 
reopening of the veteran's claims in that such evidence was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claims.  As such, this evidence 
is "new and material" as contemplated by law, and thus, 
provides a basis to reopen the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reopened the veteran's claims of service connection 
for bilateral hearing loss and tinnitus, the Board turns to 
the "well grounded" analysis required by Winters, Elkins 
and Hodge.  As noted above, the veteran must satisfy three 
elements for his claims for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

In addition, before service connection may be granted for 
hearing loss, the loss must be of a particular level of 
severity.  For purposes of applying the laws administered by 
the VA, impaired hearing will be considered a disability when 
the thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In reviewing the evidence of record de novo, the Board notes 
the veteran is currently contending that his bilateral 
hearing loss and tinnitus are related to his service as a 
fireman.  He contends he was exposed to acoustic trauma 
during his service as his duties required him to stand 
between 4 to 6 hours, on a normal shift of 24 hours, next to 
the runway in the fire truck for fire protection while 
aircraft took off and landed.  In addition, he was exposed to 
acoustic trauma while serving as instructor and crew member 
on a helicopter.  

Furthermore, the Board finds that the veteran's service 
medical records are negative for any complaints of or 
treatment for tinnitus.  However, these records contain 
various examination reports evidencing a decrease in the 
veteran's hearing ability over his 20 years of service.  
Specifically, an October 1952 examination report shows he 
scored 15/15 bilaterally on the whispered and spoken voice 
tests with no hearing abnormalities noted at that time.  
However, his August 1973 retirement examination report show 
his pure tone thresholds, in decibels, for the left ear were 
5, 0, 20, 30, 50, and for the right ear which were 15, 15, 
10, 15, 25, both measured at 500, 1000, 3000, 2000, and 4000 
Hertz.

Thus, after a de novo review of the veteran's case, the Board 
finds that the veteran's DD-214 shows he was a fire 
protection supervisor, and supports his contention that he 
was exposed to noise trauma during his service.  In addition, 
his service medical records show a decrease in hearing 
ability, which coupled with the May 1998 VA examination 
reports discussed above linking the veteran's current 
bilateral hearing loss and tinnitus to his service, provide 
the necessary nexus between the veteran's current bilateral 
hearing loss and tinnitus, and his service.  As such, the 
Board concludes that the veteran has established he is 
entitled to service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  See 38 C.F.R. § 3.303(b); 
see Clyburn v. West, 12 Vet. App. 296 (1999). 

III.  Gastroesophageal Reflux Disease with Peptic 
Esophagitis.

In this case, since the May 1974 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Grand Island VAMC 
dated from August 1974 to September 1978 containing February 
1975 notations showing the veteran complained of upset 
stomach for the prior two years, and was diagnosed with a 
possible ulcer.  In addition, medical records from the Des 
Moines VAMC dated from August 1974 to January 1990 contain 
January 1986 notations from the Occupational Safety and 
Health Administration (OSHA) showing he complained of upset 
stomach not relieved by antacid.  As well, November 1997 
medical notations reveal a diagnosis of hiatal hernia with 
reflux.

A November 1981 VA examination report shows the veteran 
reported constant indigestion, but no diagnosis was rendered 
at that time.  And, medical records from the Kansas City VAMC 
dated from March 1998 to May 1998 show the veteran had 
dyspepsia and abdominal pain, and note he underwent an upper 
endoscopy revealing severe reflux esophagitis and a hiatal 
hernia. 

Moreover, Articles from OSHA discussing certain chemical 
samplings indicate that carbon tetrachloride causes 
gastrointestinal pain.  Lastly, a May 1998 VA stomach 
examination report indicates the veteran had a diagnosis of 
gastroesophageal reflux disease with peptic esophagitis.  His 
symptoms were deemed to be consistent with long-standing 
gastroesophageal reflux disease that was recently associated 
with dysphagia secondary to ingestion of solid foods.  And, a 
barium swallow examination performed on the veteran was 
consistent with peptic esophagitis and thickening of the 
folds in the esophagus, which caused him mild to moderate 
disability.  However, his diagnosis was not deemed to be 
directly related to the fact that he served in the military. 

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
veteran's claim.  As noted above, the veteran was initially 
denied service connection in May 1974 on the basis that, 
although he did have gastrointestinal symptomatology during 
his service, he did not present evidence of gastrointestinal 
disease at that time.  However, at present, the Board finds 
the additional medical evidence since the May 1974 denial 
shows he is currently diagnosed with a gastrointestinal 
disorder which has been symptomatic since early 1975 to the 
present.  As such, the Board finds that the evidence 
submitted, as noted above, tends to show a continuity of the 
veteran's in-service gastrointestinal symptomatology since 
his discharge from service to the present.  As noted in 
Hodge, "the ability of the Board to render a fair, or 
apparently fair, decision may depend on the veteran's ability 
to ensure the Board has all potentially relevant evidence 
before it," and the Federal Circuit stated further, that some 
new evidence may "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge, 155 
F.3d at 1363.  Therefore, the Board finds that the evidence 
submitted since the last prior final decision in May 1974 
satisfies this requirement.  

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
gastroesophageal reflux disease with peptic esophagitis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  And, upon a de novo review of the 
veteran's claim, the Board notes the veteran is currently 
contending that his current gastrointestinal disorder is 
related to his service as he was exposed to chemicals as a 
firefighter, which affected his digestive system.  He also 
notes that during his duties in fire prevention he was 
required to fill many fire extinguishers with carbon 
tetrachloride and chlorobromone.

In addition, the Board finds that the veteran's service 
medical records show he was treated on several occasions 
during his active service for gastrointestinal 
symptomatology, and was variously diagnosed with or treated 
for gastritis, epigastric pain, gastritis reflux into 
esophagus (esophageal), and functional gastrointestinal 
spasms.  Furthermore, as noted above, the evidence submitted 
since the May 1974 rating decision, shows that he has 
continued to receive treatment for such gastrointestinal 
problems since his discharge from service in 1973 to the 
present, as well as that his current diagnosis includes 
peptic esophagitis, which is one of the diagnoses for which 
he was treated during his service.

However, the Board also finds that the evidence, as set forth 
above, does not provide sufficient evidence to establish a 
claim that is plausible or capable of substantiation.  
Specifically, the present record does not include medical 
evidence showing that the veteran's present gastroesophageal 
reflux disease with peptic esophagitis is in fact related to 
his in-service symptomatology, or is otherwise related to his 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the currently claimed 
gastrointestinal disorder and his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In addition, although the evidence arguably shows a 
continuity of symptomatology since service, he has not 
provided medical evidence of a nexus between his currently 
claimed gastrointestinal disorder, and either those in-
service symptoms or his military service.  See Savage, supra; 
Clyburn, supra. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for gastroesophageal reflux 
disease with peptic esophagitis, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

In arriving at this conclusion, the Board took into 
consideration the various statements from the veteran and his 
representative tending to link his current gastrointestinal 
disorder to his service.  While the Board does not doubt the 
sincerity of these statements, the medical evidence of record 
does not support such a conclusion.  In addition, where, as 
in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Further, since the record does not reflect that the 
veteran or his representative possess the medical training 
and expertise necessary to render an opinion as to etiology 
or the existence of a disability, these lay statements alone 
cannot serve as a sufficient predicate upon which to find the 
veteran's claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

As a final consideration, the Board notes that as the veteran 
has failed to meet his initial burden of submitting evidence 
which would well ground his claim of service connection for 
gastroesophageal reflux disease with peptic esophagitis, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra. The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection for gastroesophageal reflux 
disease with peptic esophagitis, and the reasons for which 
his claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

New and material evidence having been submitted, the claim of 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the claim of 
service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

New and material evidence having been submitted, the claim 
for service connection for gastroesophageal reflux disease 
with peptic esophagitis is reopened; the appeal is granted to 
this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for gastroesophageal reflux disease with 
peptic esophagitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



